DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No Attorney listed

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.






Specification
*****	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.  You have completed this and does not need corrected.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.  This probably does not apply to you.  
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.  This probably does not apply to you.  

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. This probably does not apply to you.  

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.  This probably does not apply to you.  

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. This probably does not apply to you.  

(g) BACKGROUND OF THE INVENTION. You have completed this and does not need corrected.
(1) Field of the Invention.  You have completed this and does not need corrected. 
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98. You have completed this and does not need corrected.
(h) BRIEF SUMMARY OF THE INVENTION.  You have completed this and does not need corrected.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).  You placed this last.  It would be more compliant if you moved it ABOVE the “DETAILED DESCRIPTION portion of the specification.  
(j) DETAILED DESCRIPTION OF THE INVENTION.  You have completed this and does not need corrected.

(k) CLAIM OR CLAIMS (commencing on a separate sheet).  You have the claim listed on a separate sheet and this does not need corrected.

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).  You have the abstract on a separate sheet and this does not need corrected.



Specification

*****	Concerning numbers missing in the description or specification.  Note the numbers in the description or specification in the patent(s) cited. ----The description or specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include numbers in the description or specification.  Correction of the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection will not be held in abeyance.

*****	It seems like maybe an important part of the invention is in para. 20 of applicant's description or specification.  Para. 20 teaches that the “vape only fits the 500-thread cartridge.”  If the drawings and disclosure or specification had numbers (please refer to the patents cited) it would maybe help understand the difference between a 500-thread cartridge and the typical cartridge.  As the examiner understands now, applicant has only added different threads to a normal well-known cartridge.  

*****	There is a seventh figure and the specification does not mention a seventh figure.  

*****	The pages in the discerption or specification are not numbered.  This causes confusion.  



Drawings

*****	Concerning numbers missing in the drawings.  Note the numbers in the drawings in the patent(s) cited. ----The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign(s).  There should be a number assigned to at least each item listed in claim 1 so that people reviewing the claims can clearly see what element in the drawing is being claimed.  For example, the cartridge of claim 1 (last line) should be assigned a number in the fig. 5 and the 500-thread cartridge of claim 1 (line 4) should be assigned a different number.   It is not clear from the drawings or the specification which how the 500-thread cartridge of claim 1 (line 4) is structurally different from the other cartridges shown in the figures.  

*****	Paragraph 29 of applicant's specification states that figure 6 is a perspective view of vape pen with cartridge half down.  It is not clear where the half way location is, the full location is or the empty location is in the vape pen.  

*****	There is a seventh figure and the drawings and it is not labeled.  

*****	There are no numerals in fig. 6 and it is not clear if the battery is shown, if the upper portion is really a mouth piece, if there are electrical contacts near the bottom of the figure, if the dots are combusted material or supposed to represent a liquid or powder and if a tube goes from the left side to the mouthpiece.  There are two many unknown structures in figure 6 to reasonable or accurately list.  Similarly, it is not clear what is being shown in the other figures because there are no numbers in the specification and drawings like are shown in the patents cited with this office action.

*****	Claim 1 (line 2) claims a cylindrical body.  However, fig. 2 does not show a cylindrical body.  For purposes of examination, the recitation to cylindrical body is seen to be a body and not cylindrical body.  An examination on the merits, as best understood, is discussed below. 

*****	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112 or 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The structure which goes to make up the device must be clearly and positively specified. If the description or specification and the drawings had numbers like the patents cited in this office action, the claim would be more likely to be clearly and positively specified.  

There is no period at the end of the claim. Note the format of the claims in the patent(s) cited.



Claim 1 (line 2) claims a cover.  It is not clear what structure is equivalent to the cover or how the cover is different than the vape pen.  For purposes of examination, the cover is equivalent to a housing or body and the claimed cover is a component of the vape pen.  An examination on the merits, as best understood, is discussed below. 
Claim 1 (line 2) claims a cylindrical body.  However, fig. 2 does not show a cylindrical body.  For purposes of examination, the recitation to cylindrical body is seen to be a body and not cylindrical body.  An examination on the merits, as best understood, is discussed below. 

It is not clear how the 500-thread cartridge is different from an existing or well-known threaded cartridge.   The recitation to 500-thread is only mentioned a single instance (on para. 20) in applicant’s specification.   For purposes of examination, a cartridge with threads is seen to be equivalent to the recitation “500-thread.” An examination on the merits, as best understood, is discussed below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


**	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Reevell (U.S. Publication No.  20180263286; herein referred to as Reevell) in view of Rogan et al. (U.S. Publication No.  202002532814; herein referred to as Rogan).

Per claim 1, Reevell shows a cover 1 (cover sheet) having a body (15; fig. 4; para. 141 --please see Claims rejection 112 portion above) having a closed end (bottom of fig. 1 and fig. 9) and an open end near mouthpiece assembly 20 (fig. 1; para. 141).  Reveel shows a vape pin (cover 20 and body 1 of fig. 1) and Reveel shows more than two cartridges.  
	However, Reveel does not show a 500-thread cartridge.  Please see Claims rejection 112 portion above noting that the recitation to 500-thread is only mentioned a single instance (on para. 20) in applicant’s specification) and that for purpose of examination, a cartridge with threads is seen to be equivalent to the recitation “500-thread.”
	Rogan teaches a cartridge 10 (cover sheet and para. 39) having threads (please see abstract teaching – a consumable cartridge … includes a threaded casing and para. 14).  Rogan teaches (para. 14) that the pitch of the threaded casing and the threaded regions may be selected for purpose.  
	It would have been obvious for one skilled in the art to modify the apparatus of Reveel with the threaded cartridge teaching of Rogan.
	One skilled in the art would have been motivated because, as taught by para. 14 of Rogan, a threaded cartridge helps to ensure optimum heat transmission balanced against ease of insertion of the cartridge.
	





Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Rostami et al. teaches a cartridge holder.  Stephens et al. teaches in para. 45 connectors 18 may include a female-type threaded attachment.  

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
The USPTO is retiring Public PAIR, effective July 31, 2022. Public PAIR functionality has been fully incorporated into Patent Center for electronic filing and management of patent applications in a single unified interface. Information regarding the status of an application may be obtained from the Patent center.  For more information about the Patent Center system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


*****	I am the examiner.  I think if you have time to telephone me at 571-272-2007 that we can figure a better way to claim the invention and fix the paper work over the telephone.  

/James Harvey/
James Harvey
Primary Examiner 
September 9, 2022